     EXHIBIT 10.3

AMENDMENT TO
AGREEMENT AND PLAN OF MERGER


          This AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is
made and entered into as of May 31, 2007, by and among Quest Diagnostics
Incorporated, a Delaware corporation (“Parent”), Ace Acquisition Sub, Inc., a
Delaware corporation (“Merger Sub” and, together with Parent, each a “Buyer
Party” and collectively, the “Buyer Parties”), and AmeriPath Group Holdings,
Inc., a Delaware corporation (the “Company”).

          WHEREAS, the Parent, the Merger Sub and the Company are parties to
that certain Agreement and Plan of Merger, dated as of April 15, 2007 (the
“Merger Agreement”), pursuant to which, subject to the satisfaction of the
conditions provided therein, Merger Sub will merge with and into the Company
with the Company continuing as the surviving corporation (the “Merger”); and

          WHEREAS, pursuant to Section 11.2 of the Merger Agreement, the parties
hereto desire to amend certain provisions of the Merger Agreement as specified
herein;

          NOW, THEREFORE, in consideration of the promises and the mutual
agreements and covenants hereinafter set forth, and intending to be legally
bound, Parent, Merger Sub and the Company hereby agree to amend the Merger
Agreement as follows:

1. Definitions; References. Unless otherwise specifically defined herein, each
capitalized term used herein but not otherwise defined shall have the meaning
assigned to such term in the Merger Agreement. Each reference to “hereof”,
“herein”, “hereby” and “this Agreement” shall from and after the date hereof
refer to the Merger Agreement as amended by this Amendment. Notwithstanding the
foregoing, the date of the Merger Agreement, as amended hereby, shall in all
instances remain as April 15, 2007, and references to “the date hereof” and “the
date of this Agreement” shall continue to refer to April 15, 2007.

2. Amendment of the Merger Agreement. The Merger Agreement shall be deemed
amended as follows, without requiring any further action by any Person.

      2.1. Section 2.2 of the Merger Agreement is hereby amended to read in full
as follows:

“The closing of the Merger (the “Closing”) will take place at the offices of
Shearman & Sterling LLP at 599 Lexington Avenue, New York, New York on the
second Business Day following the satisfaction or waiver of the conditions set
forth in Sections 7 and 8 (other than those conditions that by their terms are
to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions), or at such other place and on such other date as Parent and
the Company may agree in writing (such date of Closing, the “Closing Date”).”

     2.2. The second sentence of Section 2.3 is hereby amended to read in full
as follows:

--------------------------------------------------------------------------------



“The Merger will become effective at and as of 11:59pm (New York time) on the
date that the Certificate of Merger has been duly filed with the Secretary of
State of the State of Delaware or such other later time as is agreed upon by the
parties and set forth in the Certificate of Merger in accordance with the DGCL
(the “Effective Time ”).”

      2.3. Section 3.2.2 of the Merger Agreement is hereby amended to read in
full as follows:

“All Options outstanding at the Effective Time, other than Vested Options, shall
be converted into options (“Rollover Options”) to acquire a number of shares of
Parent common stock (“Parent Shares”). Each Rollover Option shall be exercisable
for, and represent the right to acquire, that whole number of Parent Shares
(rounded down to the nearest whole number of Parent Shares) equal to the number
of Shares of Company Common Stock subject to such Option multiplied by a
fraction the numerator of which shall be equal to the Company Common Stock Price
Per Share and the denominator of which shall be equal to the closing price of
Parent Shares on the Business Day prior to the Effective Time (such fraction
being hereinafter referred to as the “Exchange Ratio”) and the exercise price
per option on Parent Shares shall be the amount equal to the exercise price per
share subject to such Option divided by the Exchange Ratio (rounded upward to
the nearest full cent).”

     2.4. Section 3.2.3 of the Merger Agreement is hereby amended by replacing
(i) the words “Replacement Option” with “Rollover Option” and (ii) the words
“Replacement Options” with “Rollover Options”.

3. Effect of Agreement. Except as specifically amended by this Amendment, the
Merger Agreement shall remain in full force and effect and is hereby ratified
and confirmed.

4. Miscellaneous.

     4.1. Governing Law. This Amendment, and any claims in any way arising under
or relating to this Amendment, shall be governed by and construed and enforced
in accordance with the domestic substantive laws of the State of New York,
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.

     4.2. Severability. In the event that any provision hereof would, under
applicable Legal Requirement, be invalid or unenforceable in any respect, such
provision shall (to the extent permitted under applicable Legal Requirement) be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable Legal
Requirement. The provisions hereof are severable, and in the event any provision
hereof should be held invalid or unenforceable in any respect, it shall not
invalidate, render unenforceable or otherwise affect any other provision hereof.

 

2

--------------------------------------------------------------------------------



     4.3. Counterparts. This Amendment may be executed in any number of
counterparts (and may be executed by telecopier signatures), each of which shall
be deemed an original, but all of which together shall constitute but one and
the same instrument.

[Signature page follows]

 

 

 

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
the Agreement and Plan of Merger to be executed as of the date first written
above by their respective officers thereunto duly authorized.

  AMERIPATH GROUP HOLDINGS, INC.           By:    /s/ Donald E. Steen     Title:
Chairman of the Board and Chief Executive Officer                            
QUEST DIAGNOSTICS INCORPORATED           By: /s/ Leo C. Farrenkopf, Jr.    
Title: Vice President and Secretary                             ACE ACQUISITION
SUB, INC.           By: /s/ Leo C. Farrenkopf, Jr.     Title: Vice President and
Secretary  


 

 

[Signature Page to Amendment to Merger Agreement]

--------------------------------------------------------------------------------